     Case 2:17-cv-00431-JCM-VCF Document 36 Filed 01/27/21 Page 1 of 2



1
2
3
4
5
6                                  UNITED STATES DISTRICT COURT
7                                          DISTRICT OF NEVADA
8                                                      ***
9     BRANDYN GAYLER,                                          Case No. 2:17-cv-00431-JCM-VCF
10                                                Plaintiff,                   ORDER
11            v.
12    STATE OF NEVADA, et al.,
13                                              Defendants.
14
15
16           Presently before the court is plaintiff Brandyn Gayler’s motion to extend deadline to file

17   response. (ECF No. 35).

18           On January 19, 2020, defendants moved for summary judgment. (ECF No. 31). Plaintiff

19   now moves for an extension of forty-five days to file his response. (ECF No. 35). He states that

20   he requires additional time to review and organize “approximately eight years” of records and

21   handwrite his response. (Id.).

22           This court finds that plaintiff’s request is appropriate and made in good faith. There is no

23   indication that this motion is made for dilatory reasons, and defendants will not be prejudiced by

24   plaintiff’s first request for extension.

25   ...

26   ...

27   ...

28   ...
     Case 2:17-cv-00431-JCM-VCF Document 36 Filed 01/27/21 Page 2 of 2



1           Accordingly,
2           IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s motion for
3    extension of time to file response (ECF No. 35) be, and the same hereby is, GRANTED.
4           DATED January 27, 2021.
5                                                      UNITED STATES DISTRICT JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -2-
